Title: To George Washington from Major General Robert Howe, 27 August 1779
From: Howe, Robert
To: Washington, George


        
          [Lower Salem, N.Y., 27 Aug. 1779]
        
        Extract from a Letter from Major Genl Howe—Lower Salem August 27. 1779.
        [“]Last night about 10 OClock, I had a Letter from Lieut. Colonel White, who with a party of Horse and Infantry I had posted at Stanwick—informing me, that he had received Intelligence of the arrival of a British Fleet, with seven Thousand Men—and at three this morning one of my Emissaries came to me with the following account; That Admiral Arbuthnot had arrived with at least Two hundred sail of Transports on the morning of the 25th; and that Yesterday

morning at 10 OClock, he anchored North of the Grand Battery, but that none of the Troops had dibarked—that the number of Ships of War were not known—but that a pay Ship was with the Fleet, on board of which were said to be 300,000 Guineas.”
      